443 F.2d 362
Van SIGGERS et al., Plaintiffs-Appellants,v.Joe MANUES et al., Defendants-Appellees.
No. 30911.
United States Court of Appeals, Fifth Circuit.
June 10, 1971.

Robert J. Kelly, Batesville, Miss., for plaintiffs-appellants.
John W. Dulaney, Jr., Tunica, Miss., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Mississippi; William C. Keady, Chief Judge.
Before GEWIN, BELL and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966